Citation Nr: 9930170	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.  

In April 1999, the veteran had a VideoConference hearing at 
the RO before the below signing Board member.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The current manifestations of the veteran's service-
connected PTSD render him unemployable.  


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), 4.132, Diagnostic Code 9411 (prior to November 
7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1994) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  See Francisco v. Brown, 7 Vet. App. 
55 (1994) (where an increase in a disability rating is at 
issue, the current level of disability is of primary 
concern).  

The record reflects that the veteran served in Vietnam and 
received several awards and declarations including a combat 
action ribbon, Vietnam Campaign Medal, Vietnam Service Medal, 
and a Presidential Unit Citation.  

The report of a VA examination reflects, in pertinent part, 
that the veteran described traumatic events during his tour 
in Vietnam, that he has had severe nightmares and insomnia 
since his return from service, that he tried to stay away 
from people, and that his contact with people was 
superficial.  The veteran was hyper-alert.  It was noted that 
the veteran could not stand loud noises.  The examination 
revealed that the veteran was depressed with blunted affect, 
that he was withdrawn avoiding eye contact with minimal 
spontaneous speech.  There was no evidence of auditory or 
regional hallucination.  Cognition was intact. The diagnostic 
impression was mild, chronic PTSD.  A global assessment of 
functioning (GAF) score of 75 was assigned.  

Based on the foregoing, the RO granted service connection for 
PTSD in an April 1997 rating action.  An evaluation of 10 
percent was assigned, effective in August 1996.  

A VA discharge summary reflects that the veteran was 
hospitalized from June 1997 to August 1997.  The diagnoses 
were PTSD and major depressive disorder.  The veteran was 
referred to the hospital for evaluation and treatment of 
PTSD.  During the course of his hospitalization, the veteran 
was cooperative and responsive throughout the treatment 
program.  The veteran was articulate and was a good 
participant.  He was well accepted by his peers and provided 
feedback and empathy.  A psychological evaluation was 
consistent with PTSD and depressive symptoms.  Overall, the 
veteran benefited from the program.  It was noted that the 
veteran would benefit from further treatment and that he had 
begun to make progress in dealing with various issues.  
Medications at the time of discharge included trazodone.  The 
veteran's condition at the time of discharge was 
satisfactory, and it was noted that the veteran could resume 
pre-hospitalization activities.  The veteran was competent 
for VA purposes.  He was transferred to another VA facility 
for possible inclusion in a PRRP program.  

At a VA compensation and pension examination dated in August 
1997, the veteran related that the veteran was unemployed, 
but that he desired to return to the workforce.  The examiner 
indicated that the veteran appeared to be a valid historian 
without evidence of significant embellishment.  A suicide 
gesture in the late 1970's was noted.  The veteran related 
that he felt some degree of chronic depression since the 
attempt with a clear indication of increasing depression over 
the past three to four months.  Reported PTSD symptoms 
include intrusive thoughts occurring several times a week and 
nightmares.  It was noted that the veteran physically 
assaulted his wife while awakening from a nightmare on one 
occasion.  Additional symptoms included primary avoidant 
behavior in crowds and with people and seclusion.  The 
veteran indicated that he had only two friends.  It was noted 
that the veteran had problems with close relationships, 
primarily triggered by pervasive anger.  Various stimuli 
triggered intrusive ideation and behavior.  The veteran 
reported a sense of a foreshortened future and a degree of 
hopelessness.  The examiner indicated that the veteran's 
anger caused problems in the veteran's marital relationship, 
that the veteran had fewer problems with other people because 
of his isolative behavior, that the veteran continued to be 
hypervigilant, and that he experienced startle response.  On 
examination, the veteran was casually attired and kept.  His 
speech was soft, and latency was noted.  The veteran's affect 
was restricted, and his mood was sullen and dysphoric.  A 
quality of hopelessness was present.  The veteran denied 
having suicidal ideation, but there were episodic thoughts of 
death and dying.  Cognition appeared to be grossly intact.  
The veteran was competent to manage any awarded benefits.  
The diagnoses included Axis I-chronic PTSD, recurrent major 
depressive disorder.  A GAF score of 63 was assigned.  The 
examiner indicated that the concurrent depression had 
increased and that the veteran presented with a significant 
decrease in his functional status.  The examiner opined that 
50 percent of the veteran's disability stemmed from the PTSD 
and 50 percent from major depressive disorder.  

In October 1997, the RO increased the veteran's disability 
evaluation for PTSD to 30 percent.  That evaluation became 
effective to August 1996.  

VA medical records dated from August to September 1997 
reflect that the veteran was an inpatient resident of PRRP.  
These records reflect that the veteran participated in 
treatment programs for PTSD.  

The report of a hospital summary discharge reflects that the 
veteran was hospitalized from October 1997 to January 1998 
for PTSD.  These records provide the results of the PRRP 
program.  It was noted that the veteran showed below average 
improvement regarding the symptoms associated with PTSD as 
compared to other patients and that the veteran demonstrated 
improvement in behavior.  It was indicated that intrusive 
thoughts, insomnia, and depression complicated the veteran's 
treatment.  A mental status examination revealed that the 
veteran was alert and oriented in all three spheres, that he 
was calm, cooperative, and relevant.  There were no 
verbalized suicidal or homicidal ideations.  The examining 
physician indicated that the veteran was employable and that 
he was capable of handling VA funds.  The diagnoses included 
PTSD, bipolar disorder, depression, and insomnia.  
Subsequent medical evidence dated in 1998 reflects that the 
veteran continued to receive treatment for PTSD.  From 
January to April 1998, the veteran was hospitalized at a VA 
facility.  Upon admission, the veteran primarily complained 
of depression, daily crying, passive suicidal ideation (but 
no active suicidal thoughts), nightmares pertaining to 
Vietnam, decreased sleep, daily intrusive thought and 
flashbacks.  A mental status examination revealed, in 
pertinent part, that the veteran experienced occasional 
auditory hallucinations, that his affect was flat, that he 
was tearful and appeared sad.  During the course of his 
hospitalization, the veteran's medication was increased.  It 
was noted that the stress of the PTSD program and focus 
groups exacerbated the depression.  At discharge, the veteran 
reported minimal improvement with respect to the symptoms 
associated with his PTSD.  There were no suicidal or 
homicidal ideation, although the veteran reported occasional 
fleeting passive suicidal thoughts.  A vocational psychology 
progress note dated in August 1998 provides an explanation 
with regard to the January 1998 VA examiner's statement that 
the veteran was not considered employable.  In response 
thereto, the vocational rehabilitation specialist indicated 
that the veteran preoccupation with intrusive thoughts, 
depression, lack of concentration, and low frustration 
tolerance, memory problems, and difficulties with anger 
management rendered him an unsuitable candidate for 
vocational rehabilitation.  It was noted that the veteran 
appeared to need a trauma program.  

At a VA compensation and pension examination dated in October 
1998, the veteran related symptoms and complaints consistent 
with those previously noted.  The veteran added that he 
experienced increased anxiety and sleeplessness because a 
Vietnamese family moved next door.  The veteran described 
having panic attacks and feeling disoriented as a result 
thereof.  He also admitted to having suicidal ideations.  It 
was noted that the veteran consumed alcohol on a daily basis.  
The veteran indicated he engaged in minimal household 
activities.  He reported limited contact with relatives.  It 
was noted that the veteran was in the process of a divorce.  
A mental status examination revealed, in pertinent part, that 
the veteran exhibited slow reactions and a flat affect.  It 
was noted that the veteran appeared tired and sleepy, that he 
was depressed with periods of anger, and that he had 
intermittent suicidal ideation (with no present plans).  The 
veteran exhibited anxiety reactions and frustration with 
respect to stimuli associated with Vietnam traumas.  The 
examiner indicated that the veteran's social activities 
seemed minimal and that the veteran had a limited ability to 
express caring emotions.  The veteran exhibited difficulty 
concentrating, periods of dissociation, memory deficiencies, 
irritability, and sleeping problems.  His insight was 
adequate.  Judgment was primarily adequate and limited by 
anger.  The veteran evidenced no signs of psychosis.  He 
showed continuous abuse of alcohol.  The diagnoses included 
Axis I-PTSD, alcohol dependence, major depressive thought.  A 
GAF score of 55 was assigned.  The veteran is competent for 
VA purposes.  The examiner opined that alcohol abuse impaired 
the veteran's ability to improve his anger.  The examiner 
added that PTSD contributed to at least 50 percent or more to 
the veteran's functional limitations.  

The veteran testified a personal hearing in September 1998 
before a hearing officer and at VideoConference hearing dated 
in April 1999.  At those hearings, the veteran provided 
testimony with respects to the increase in severity of the 
symptoms associated with his PTSD.  At the April 1999 
hearing, the veteran testified that he has not been able to 
maintain employment and that he experienced problems 
interacting with people.  The veteran stated that he has been 
divorced twice and that he could not tolerate being around 
his former spouse when they were married.  The veteran added 
that he did not engage in any social activities, that he did 
not have any hobbies, and that he had two friends.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1994).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his disability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).  

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

During the course of the veteran's appeal, the regulations 
governing ratings of psychiatric disabilities were revised.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.   

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132.  Under those criteria, a 10 
percent evaluation for PTSD is warranted where there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation for PTSD is warranted where there is definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "indefinite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is assigned if PTSD renders the veteran 
demonstrably unable to obtain or retain employment. 38 C.F.R. 
Part 4, §  4.132, Diagnostic Code 9411 (in effect prior to 
November 7, 1996); see Johnson v. Brown, 7 Vet. App. 95 
(1994).

In Hood v. Brown, the United States Court of Veterans Appeals 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  Hood v. Brown, 4 Vet. App. 301 
(1993).  Thereafter, in a precedent opinion, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large.  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (1998).  That formula provides that occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or: symptoms 
controlled by continuous medication will be rated at 10 
percent.  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) will be rated as 
30 percent disabling.  Occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1998). 

Review of the evidence outlined above shows that the 
manifestations of the veteran's service-connected PTSD 
include anger, irritability, poor sleep habits, anxiety 
attacks triggered by stimuli associated with Vietnam, 
deficient memory and concentration, and an inability to 
express caring emotions.  As to social abilities, the record 
establishes that the veteran does not engage in social 
activities, that he does not have any close personal 
relationships, and that he avoids interacting with other 
people.  Significantly, the record demonstrates that the 
veteran is not employable due to symptoms associated with 
PTSD.  The Board recognizes that the veteran has a non-
service connected disability, depression, and continued 
alcohol dependence that affect his functioning abilities.  
However, VA examiners have determined that 50 percent of the 
veteran's psychological problems stem from PTSD.  Based on 
the foregoing, the Board finds that the evidence warrants a 
100 schedular evaluation for PTSD.  38 C.F.R. Part 4, 
§ 4.132, Diagnostic Code 9411 (in effect prior to November 7, 
1996); Johnson v. Brown, supra; see Mittleider v. Brown, 11 
Vet. App. 181 (1998).  


ORDER

A rating of 100 percent for PTSD is granted, subject to the 
criteria applicable to the payment of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

